DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/24/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 1 and 11 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-22
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 3-5, 11-20
New claims: 					None
Claims currently under consideration:	1-22
Currently rejected claims:			1-22
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (WO 2016/157868; English translation relied on for citations).
Regarding claim 1, Uemura teaches a composition (corresponding to sweetener composition in the Abstract; food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4) comprising: a Maillard reaction product (MRP) formed from a reaction mixture (page 12, paragraph 7) comprising: (A) a non-Stevia sweetening agent (corresponding to Siraitia grosvenorii extract or Rahan fruit extract, thaumatin, Glycyrrhiza uralensis extract, glycyrrhizin, phyllodulcin, monellin, aspartame, sucralose, saccharin, neotame, acesulfame potassium, and cyclamate in Abstract and page 10, paragraph 13); and (B) an amine donor having a free amino group (corresponding to collagen) (page 12, paragraph 9), wherein (A) and (B) undergo a Maillard reaction (page 11, paragraph 3), wherein the composition comprises a non-Stevia sweetening agent (page 10, paragraph 13) selected from the group consisting of swingle extracts (corresponding to Siraitia grosvenorii extract or Rahan fruit extract) and mogrosides (page 3, paragraph 11), wherein the MRP is present in the composition in an amount sufficient to improve a taste of the composition, and wherein the taste improvement is in terms of bitterness (page 4, paragraph 9).
Regarding claim 2, Uemura teaches the invention as described above in claim 1, including the reaction mixture further comprises a reducing sugar having a free carbonyl group (page 11, paragraph 3).
Regarding claim 6, Uemura teaches the invention as described above in claim 1, including the reaction mixture comprises thaumatin (page 10, paragraph 16; page 11, paragraph 3).
Regarding claim 7, Uemura teaches the invention as described above in claim 1, including the composition further comprising a Stevia extract, steviol glycosides, glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to Stevia extract treated with the enzyme α-glucosyltransferase on page 4, paragraphs 3-4).
Regarding claim 8, Uemura teaches the invention as described above in claim 1, including the amine donors comprise an amino acid (corresponding to the amino acids in the collagen on page 12, paragraph 6).
Regarding claim 9, Uemura teaches the invention as described above in claim 1, including the composition further comprising sweetening agents selected from the group consisting of sorbitol, xylitol, erythritol, mannitol (page 13, paragraph 1), sucralose, aspartame, acesulfame K, neotame, glycyrrhizin, thaumatin (page 13, paragraph 6), cyclamate (page 11, paragraph 1), trehalose, raffinose (page 13, paragraph 2), and inulin (page 13, paragraph 3).
Regarding claim 10, Uemura teaches the invention as described above in claim 1, including the amine donor comprises a protein, peptide, and amino acids (corresponding to collagen on page 11, paragraph 5).
Regarding claim 21, Uemura teaches the invention as described above in claim 1, including the composition is a food product (corresponding to sweetener composition in the Abstract; food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4).
Regarding claim 22, Uemura teaches the invention as described above in claim 1, including the composition is a sweetener or flavoring agent (corresponding to sweetener composition in the Abstract).


Claim Rejections - 35 USC § 103
Claims 3-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Dubois (WO 2009/140568; cited on IDS).
Regarding claim 3, Uemura teaches the invention as described above in claim 1, including the composition is a food product (corresponding to food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4) comprising the MRP as a sweetener for replacing sugar (page 5, paragraph 1).  It teaches that the sweetener comprises high intensity sweeteners (Abstract), but does not teach that the MRP is present in the food product in an amount of 0.001-1 wt%.
However, Dubois teaches food products comprising a sweetener composition [00121]-[00122], wherein the sweetener contains a high intensity sweetener [0002]-[0003] and that the taste and temporal behavior of the high intensity sweetener is improved [0001].  Dubois also teaches that the amount of sweetener composition added to the food product varies widely depending on the particular type of sweetened composition and its desired sweetness [00124].  
It would have been obvious for a person of ordinary skill in the art to have modified the food product of Uemura to contain a concentration of the sweetener, and consequently the MRP, as taught by Dubois.  Since sweetness is a variable that can be modified, among others, by adjusting the content of the sweetener composition of the food product, the concentration of the sweetener composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the concentration of the sweetener composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of the sweetener composition in the food product of Uemura to obtain the desired sweetness as taught by Dubois (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the concentration of the MRP, which is part of the disclosed sweetener composition, renders the claimed MRP concentration obvious.
Regarding claim 4, Uemura teaches the invention as described above in claim 1, including the composition is a bakery product (corresponding to baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4) comprising the MRP as a sweetener for replacing sugar (page 5, paragraph 1).  It teaches that the sweetener comprises high intensity sweeteners (Abstract), but does not teach that the MRP is present in the bakery product in an amount of 0.001-1 wt%.
However, Dubois teaches bakery products comprising a sweetener composition [00121]-[00122], wherein the sweetener contains a high intensity sweetener [0002]-[0003] and that the taste and temporal behavior of the high intensity sweetener is improved [0001].  Dubois also teaches that the amount of sweetener composition added to the food product varies widely depending on the particular type of sweetened composition and its desired sweetness [00124].  
It would have been obvious for a person of ordinary skill in the art to have modified the bakery product of Uemura to contain a concentration of the sweetener, and consequently the MRP, as taught by Dubois.  Since sweetness is a variable that can be modified, among others, by adjusting the content of the sweetener composition of the consumable, the concentration of the sweetener composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the concentration of the sweetener composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of the sweetener composition in the bakery product of Uemura to obtain the desired sweetness as taught by Dubois (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the concentration of the MRP, which is part of the disclosed sweetener composition, renders the claimed MRP concentration obvious.
Regarding claim 5, Uemura teaches the invention as described above in claim 1, including the composition is a food product (corresponding to food on page 20, paragraph 6) comprising the MRP as a sweetener for replacing sugar (page 5, paragraph 1).  It teaches that the sweetener comprises high intensity sweeteners (Abstract), but does not teach that the food product is a dairy product or that the MRP is present in the dairy product in an amount of 0.0001-1 wt%.
However, Dubois teaches dairy products comprising a sweetener composition [00121]-[00122], wherein the sweetener contains a high intensity sweetener [0002]-[0003] and that the taste and temporal behavior of the high intensity sweetener is improved [0001].  Dubois also teaches that the amount of sweetener composition added to the dairy product varies widely depending on the particular type of sweetened composition and its desired sweetness [00124].  
It would have been obvious for a person of ordinary skill in the art to have modified the food product of Uemura to be a dairy product and to contain a concentration of the sweetener, and consequently the MRP, as taught by Dubois.  Since sweetness is a variable that can be modified, among others, by adjusting the content of the sweetener composition of the dairy product, the concentration of the sweetener composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the concentration of the sweetener composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of the sweetener composition in the food product of Uemura to obtain the desired sweetness as taught by Dubois (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the concentration of the MRP, which is part of the disclosed sweetener composition, renders the claimed MRP concentration obvious.  Furthermore, since Uemura broadly discloses the sweetener composition as being suitable as a replacement for added sugar in food products, a skilled practitioner would have readily recognized that the disclosed sweetener composition is suitable for any product containing added sugars; therefore, the selection of a dairy product as the food product of Uemura renders the claim obvious.   
Regarding claim 11, Uemura teaches a consumable (corresponding to food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4) comprising: a Maillard reaction product (MRP) formed from a reaction mixture (page 12, paragraph 7) comprising: (A) a non-Stevia sweetening agent (corresponding to Siraitia grosvenorii extract or Rahan fruit extract, thaumatin, Glycyrrhiza uralensis extract, glycyrrhizin, phyllodulcin, monellin, aspartame, sucralose, saccharin, neotame, acesulfame potassium, and cyclamate in Abstract and page 10, paragraph 13); and (B) an amine donor having a free amino group (corresponding to collagen) (page 12, paragraph 9), wherein (A) and (B) undergo a Maillard reaction (page 11, paragraph 3), wherein the composition comprises a non-Stevia sweetening agent (page 10, paragraph 13) selected from the group consisting of swingle extracts (corresponding to Siraitia grosvenorii extract or Rahan fruit extract) and mogrosides (page 3, paragraph 11), wherein the MRP is present in the composition in an amount sufficient to improve a taste of the composition, and wherein the taste improvement is in terms of bitterness (page 4, paragraph 9).  comprising.  It teaches that the sweetener comprises high intensity sweeteners (Abstract) and the MRP and that the sweetener replaces added sugar in food (page 5, paragraph 1), but does not teach that the MRP is present in the consumable in an amount of 1-15,000 ppm.
However, Dubois teaches consumables comprising a sweetener composition [00121]-[00122], wherein the sweetener contains a high intensity sweetener [0002]-[0003] and that the taste and temporal behavior of the high intensity sweetener is improved [0001].  Dubois also teaches that the amount of sweetener composition added to the consumable varies widely depending on the particular type of sweetened composition and its desired sweetness [00124].  
It would have been obvious for a person of ordinary skill in the art to have modified the consumable of Uemura to contain a concentration of the sweetener, and consequently the MRP, as taught by Dubois.  Since sweetness is a variable that can be modified, among others, by adjusting the content of the sweetener composition of the consumable, the concentration of the sweetener composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the concentration of the sweetener composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of the sweetener composition in the consumable of Uemura to obtain the desired sweetness as taught by Dubois (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the concentration of the MRP, which is part of the disclosed sweetener composition, renders the claimed MRP concentration obvious.
Regarding claim 12, Uemura teaches the invention as described above in claim 11, including the reaction mixture further comprises a reducing sugar having a free carbonyl group (page 11, paragraph 3).
Regarding claim 13, Uemura teaches the invention as described above in claim 11, including the reaction mixture comprises thaumatin (page 10, paragraph 16; page 11, paragraph 3).
Regarding claim 14, Uemura teaches the invention as described above in claim 11, including the consumable further comprising a Stevia extract, steviol glycosides, glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to Stevia extract treated with the enzyme α-glucosyltransferase on page 4, paragraphs 3-4).
Regarding claim 15, Uemura teaches the invention as described above in claim 11, including the amine donors comprise an amino acid (corresponding to the amino acids in the collagen on page 12, paragraph 6).
Regarding claim 16, Uemura teaches the invention as described above in claim 11, including the consumable further comprising sweetening agents selected from the group consisting of sorbitol, xylitol, erythritol, mannitol (page 13, paragraph 1), sucralose, aspartame, acesulfame K, neotame, glycyrrhizin, thaumatin (page 13, paragraph 6), cyclamate (page 11, paragraph 1), trehalose, raffinose (page 13, paragraph 2), and inulin (page 13, paragraph 3).
Regarding claim 17, Uemura teaches the invention as described above in claim 11, including the consumable does not contain any product made from roasted coffee beans (corresponding to macaroons on page 17, paragraph 4).
Regarding claim 18, Dubois teaches the invention as disclosed above in claim 11, including the consumable further comprising a product from roasted coffee beans (corresponding to coffee [00122]) and wherein the added MRP composition is not made from roasted coffee beans (corresponding to the MRP composition being made from reducing sugars and soy protein hydrolysates [0024]).
Regarding claim 19, Dubois teaches the invention as disclosed above in claim 11, including the consumable is a carbonated soft beverage (corresponding to cola and ginger ales) or a flavored water (corresponding to “near water” and water with flavorants) [00122].
Regarding claim 20, Dubois teaches the invention as disclosed above in claim 11, including the consumable is a fruit juice or beverage comprising a fruit juice [00122].

Double Patenting
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,324,237 (corresponding to Application No. 16/402,413).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1, 6-7, 12-13, and 18 require all the claim limitations of instant claims 1 and 11, except for the MRP to comprise 1-15,000 ppm of the consumable.  However, since the patented claims do not require any concentration of MRP, the selection of a value within the range recited by the instant claims renders the instant claims patentably indistinct.

Claims 1, 7, 11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of co-pending Application No. 16/402,448 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1 and 8 require limitations of instant claims 1, 7, 11 and 14, except (1) the weight ratio of rubusoside, suaviosides, sweet tea extracts, and swingle/monk fruit extracts to amine donor to be 99:1 to 1:99.  However, the instant claims do not require any particular ratio of reactants; therefore, the instant claims are obvious in light of the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24 of co-pending Application No. 17/302,946 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 21 and 24 require limitations of instant claims 1 and 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188 and 207 of co-pending Application No. 17/302,995 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 188 and 207 require limitations of instant claims 1 and 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1 and 11: Applicant amended claims 1 and 11 which fully addresses the rejections and therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1-22 over Oglesby: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1 and 11 to require the taste improvement be in terms of bitterness, sweetness onset, aftertaste, and/or sweetness linger.  Applicant argued that Oglesby discloses sweetener compositions and methods for reducing oral cavity and tongue coating adherences, including compositions comprising high potency sweeteners in an emulsified mixture.  Applicant stated that Oglesby does not mention Maillard reaction products that improves bitterness, sweetness onset, aftertaste, and/or sweetness linger of a composition in a composition or consumable.  Applicant stated that nothing in Oglesby suggests that an MRP would necessarily be formed from a reaction mixture comprising a non-Stevia sweetening agent and amine donor as claimed and there is no reason to believe that, if such an MRP were formed, the composition of Oglesby would have an amount sufficient to improve the taste of the composition as claimed.  Applicant stated that Seasoned Advice fails to cure the deficiencies of Oglesby as Seasoned Advice generally discloses the Maillard reaction (Applicant’s Remarks, page 6, paragraph 5 – page 9, paragraph 3).
 However, in the new grounds of rejection of claims 1 and 11, Oglesby no longer serves as a prior art reference and the features of claims 1 and 11 are fully taught by Uemura or the combination of Uemura and Dubois which discloses that the reaction product improves a taste of the composition in terms of bitterness as claimed.  Therefore, Applicant’s arguments regarding Oglesby are moot and the rejection of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time as the present claims are deemed allowable (Applicant’s Remarks, page 9, paragraphs 4-8). 
Therefore, the double patenting rejections of the claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791